Citation Nr: 1608827	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to a compensable evaluation for bilateral hearing loss prior to June 4, 2008, and in excess of 10 percent thereafter.

4.  Entitlement to a separate compensable evaluation for diabetic nephropathy.

5.  Entitlement to an initial compensable evaluation for diabetic retinopathy, cataracts, and macular edema.

6.  Whether the severance of service connection for hypertension, effective January 1, 2010, was proper.

7.  Entitlement to a rating in excess of 30 percent for coronary artery disease.


WITNESSES AT HEARING ON APPEAL

The Appellant and his sister


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006, March 2009 and October 2009 rating decisions of the Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board previously considered this appeal in September 2014, and remanded these issues for a Board hearing.  In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  After this development was completed, the case returned to the Board for further appellate review.

The issues of entitlement to increased ratings for bilateral hearing loss, diabetic retinopathy, cataracts, and macular edema, a separate compensable rating for diabetic nephropathy, a rating in excess of 30 percent for coronary artery disease, and service connection for an acquired psychiatric disorder and peripheral neuropathy of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence does not clearly and unmistakably establish that the March 2006 rating decision which granted service connection for hypertension was improper.


CONCLUSION OF LAW

The severance of service connection for hypertension was improper, and restoration of service connection is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(d), 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Severance of Service Connection for Hypertension

In a March 2006 rating decision, the RO granted service connection for hypertension.  In a March 2009 rating decision, the RO proposed to sever the award of service connection for hypertension based upon a February 2009 VA examination medical opinion that weighed against a finding that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating that proposes severance must be prepared, setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i).  

Subject to the limitations contained in 38 C.F.R. § 3.114  and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105(b) do not apply, as service connection was in effect since 2005, or less than 10 years.  See also 38 C.F.R. § 3.957.  

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE).  Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310 ).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The February 2009 VA examiner stated, "The Veteran's non-compliant lifestyle and negative habits have contributed to the development of the benign [hypertension] [diagnosis]...thus the [hypertension] [diagnosis]is not related to the diabetes..."  This decision was finalized in October 2009, and the severance became effective January 1, 2010.  

A VA treatment record from May 2009 contains a medical opinion to show that the Veteran's hypertension is related to his service-connected diabetes.  The physician found that the Veteran fulfilled the criteria for "metabolic syndrome," which included a waist circumference larger than 42 inches, HDL cholesterol less than 40 mg/dl, blood pressure of at least 130/85 mm Hg, and serum glucose concentration of at least 110 mg/dl.  He further stated, "The metabolic syndrome is a constellation of findings that is associated with diabetes mellitus.  Therefore, it is as likely as not that the hypertension is connected to the diabetes mellitus."  The Board finds this medical opinion highly probative of a positive nexus between the Veteran's current condition and his service-connected diabetes mellitus, type 2, because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The RO found that the February 2009 VA examiner's opinion was made with the advantage of having reviewed the Veteran's claims folder and gave a supporting explanation for the opinion.  The mere statement that one physician did or did not have access to a claims file is of little use in providing adequate reasons or bases for a decision of the Board where the Board fails to explain what information in the claims file was important and necessary for a competent and persuasive medical opinion, and why the absence of record review detracts from the probative value of the opinion of a physician.  Id. at 295.  Moreover, the Board finds that the VA examiner's opinion is not enough to overcome the criteria to establish a clear and unmistakable error as reasonable minds differed as to the etiology of the Veteran's hypertension.  Fugo, 6 Vet. App. at 40.

Ultimately, the Board finds that there is no evidence of clear and unmistakable error in the March 2006 rating decision. The March 2009 rating decision which proposed the severance of service connection was based upon a finding that the March 2006 rating decision did not properly evaluate the evidence of record.  As noted above, this is not a proper basis for a finding of CUE.  The February 2009 VA examiner's opinion was based on the timeline of medical diagnosis for diabetes and hypertension as well as the Veteran's "non-compliant lifestyle and negative habits" that contributed to the development of the benign hypertension diagnosis.  The May 2009 VA cardiologist's opinion attributed the Veteran's hypertension to diabetes due to his current symptoms of metabolic syndrome that are related to diabetes.  He also made this opinion regardless of when either disability was diagnosed.  As the Board's review of the evidence of record does not illustrate any clear and unmistakable error in the March 2006 rating decision, the Board concludes that the high burden for severance of service connection has not been met, and service connection for hypertension must be restored.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal regarding restoration of service connection for hypertension and thus VA has no further duty to notify or assist.


ORDER

Severance of service connection for hypertension was not proper, and restoration of service connection is granted.



REMAND

Unfortunately, the Veteran's appeal, in part, must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for entitlement to increased ratings for bilateral hearing loss, diabetic retinopathy, cataracts, and macular edema, a separate compensable rating for diabetic nephropathy, a rating in excess of 30 percent for coronary artery disease, as well as service connection for an acquired psychiatric disorder and peripheral neuropathy of the bilateral upper extremities so that he is afforded every possible consideration.

In December 2015, the Veteran testified at a Board hearing before the undersigned.  He stated, "I have no gumption anymore.  I have no drive, no energy.  And I'm constantly napping."  He also endorsed recently increased symptoms of bilateral hearing loss, slow walking and leg cramps due to breathing difficulties, and an inability to grab objects due to tingling and numbness in his upper extremities.  With regard to his visual acuity, the Veteran stated that his vision is tested every year through the VA, but these records have not been associated with the file and must be obtained before a decision can be made on this issue.  VA treatment records indicate that the Veteran has diagnoses for diabetic nephropathy and nephrolithiasis (kidney stones).  

The Veteran was last examined for peripheral neuropathy of the bilateral upper extremities in February 2013.  At that time, the VA examiner stated that the Veteran did not complain of peripheral neuropathy in the bilateral upper extremities.  However, on VA examination in September 2008, the Veteran did endorse these types of symptoms.  The Veteran also endorsed current symptoms during his BVA hearing in December 2015.  The Board further notes that this disability has not been considered on a presumptive basis as due to Agent Orange herbicide exposure.

For these reasons, the Board must remand these issue in order to afford the Veteran a contemporaneous VA examination to assess the etiology and/or current severity and level of disability for all of the aforementioned disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  The Board cannot ascertain to what extent these disabilities have increased in severity, if at all, without VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Any missing and/or ongoing VA and/or private treatment records are pertinent to these issues and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

Accordingly, these issues are REMANDED for the following action:

1.  Obtain copies of any missing and/or recent VA or private clinical records, not already on file, pertaining to treatment of these disabilities since October 2014.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  Document all unsuccessful attempts to obtain such records.

2.  Obtain an addendum opinion to determine and clarify the nature and etiology of the Veteran's claimed psychiatric disorder, to include PTSD, anxiety and depression.  The claims file should be made available to the examiner for review.  

The examiner should offer an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current acquired psychiatric disorders, to include any diagnoses made during the appeal period, are causally related (either due to or aggravated) to service or his service-connected disabilities.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran had diagnoses for PTSD, anxiety, and depression at different points during the appeal period.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for an eye examination with an ophthalmologist or optometrist.  The purpose of the examination is to determine the current severity of the Veteran's diabetic retinopathy, and its impact on his employability and daily activities.

4.  Schedule the Veteran for an audio examination.  The purpose of the examination is to determine the current severity of the Veteran's bilateral hearing loss, and its impact on his employability and daily activities.

5.  Schedule the Veteran for a heart examination.  The purpose of the examination is to determine the current severity of the Veteran's coronary artery disease, and its impact on his employability and daily activities.

6.  The Veteran should be afforded a VA examination to ascertain the current severity of his diabetic nephropathy.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should also comment on the impact of this disability on the Veteran's employability and daily activities.

7.  Obtain an addendum opinion to determine and clarify the nature and etiology of the Veteran's claimed peripheral neuropathy of the bilateral upper extremities.  The claims file should be made available to the examiner for review.  

The examiner should offer an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current peripheral neuropathy of the bilateral upper extremities, to include any diagnoses made during the appeal period, are causally related (either due to or aggravated) to service, his service-connected disabilities, or due to Agent Orange herbicide exposure.  

8.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


